Citation Nr: 1431795	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  09-06 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California



THE ISSUE

Entitlement to an initial evaluation for migraine headaches in excess of 30 percent prior to October 24, 2006.  



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The Veteran had active service from May 1968 to March 1970.  

Historically, this matter initially came before the Board of Veterans Affairs (Board) on appeal from an October 2004 decision by the RO which granted service connection for post-concussion migraine headaches and assigned a 30 percent evaluation; effective from June 13, 2001, the date of receipt of claim.  38 C.F.R. § 3.400(b)(2).  

While the Veteran's claim for an unrelated issue was on appeal in February 2005, the Board found that a timely notice of disagreement with the 30 percent rating had been received in January 2005, and remanded the matter for the issuance of a statement of the case (SOC).  Manlincon v. West, 12 Vet. App. 238 (1999).  An SOC was promulgated in August 2007 and substantive appeal (VA Form 9) was received in October 2007.  

In July 2007, the DRO concluded that the Veteran's substantive appeal was not timely received, but notified him that the document was accepted as a claim for increase.  The Veteran subsequently perfected an appeal regarding the untimeliness of his substantive appeal to the October 2004 rating decision.  

By rating action in October 2008, the RO assigned an increased rating to 50 percent for the Veteran's headaches; effective from October 24, 2006, the date of the recognized claim for increase.  

In July 2011, the Board, applying the legal precept of equitable tolling, found that the Veteran's October 2004 substantive appeal was timely received and remanded the appeal for the issuance of a supplemental statement of the case (SSOC), which was promulgated in October 2011.  

In July 2012, the Board remanded the appeal to comply with the Veteran's request for a personal hearing.  (See November 2011 VA Form 9).  The Veteran was scheduled for a hearing before a traveling member of the Board in June 2014, but failed to report and has not requested to reschedule.  Accordingly, the Board finds that the Veteran's request for a hearing has been withdrawn.  38 C.F.R. § 20.702(d).  

Finally, the Board notes that while the issues listed on the July 2011 Board decision and July 2012 remand included a claim for a rating in excess of 50 percent for the Veteran's migraine headaches from October 24, 2006, a 50 percent rating is the maximum evaluation possible for that disability.  Moreover, the Veteran has never argued for a rating in excess of 50 percent.  Rather, the Veteran has always asserted that he should be assigned the maximum rating for his headaches from the date of his initial claim.  Accordingly, the issue on appeal has been restated to reflect the appropriate adjudicatory considerations of the Veteran's claim.  


FINDING OF FACT

Since service connection was established, the Veteran's migraine headaches have more nearly approximated the criteria for the maximum rating of 50 percent, manifested by frequent prostrating and prolonged attacks productive of severe economic inadaptability.  


CONCLUSION OF LAW

The schedular criteria for an initial evaluation of 50 percent for migraine headaches are met from June 13, 2001.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claims, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In this case, the Veteran is challenging the initial rating assigned following the grant of service connection.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, after the February 2002 RO letter was sent to the Veteran, no additional notice under this law is necessary.  That notwithstanding, the Veteran was apprised of the rating criteria for migraine headaches in the SOC promulgated in August 2006.  Furthermore, no argument has been advanced that there exists any error in the accomplishment of the duty to notify or to assist the Veteran in the development of his claim.  

Given that this decision awards the maximum rating possible for migraine headaches from the date of claim and is a full grant of the benefits sought by the Veteran, further analysis of VA's compliance with these statutes is not in necessary at this time, as the Veteran is not prejudiced in any regard.  

Increased Ratings

When, as here, the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Headaches

As noted above, the Veteran was granted service connection for migraine headaches and assigned a 30 percent evaluation by the RO in October 2004; effective from June 13, 2001, the date of receipt of his original claim.  38 C.F.R. § 3.400(b)(2).  By rating action in October 2008, the RO assigned an increased rating to 50 percent; effective from October 24, 2006, the date of receipt of the Veteran's VA Form 9, which was accepted as a new claim for increase.  However, as the Board found that a timely perfected an appeal to the original rating decision of October 2004 had been received, the question to be resolved in this appeal is whether the Veteran is entitled to a rating in excess of 30 percent from the date of his original claim in 2001 to October 24, 2006, the date that he was assigned the maximum rating of 50 percent.  

The Veteran's migraine headaches is rated under Diagnostic Code (DC) 8100, which provides, in pertinent part, for a 50 percent rating with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent evaluation is assigned with characteristic prostrating attacks occurring on average of once a month over the last several months.  38 C.F.R. § 4.124a, DC 8100 (2013).  

In this case, the Veteran's complaints concerning his headaches have been essentially the same during the course of this appeal, manifested by chronic and prolonged prostrating headaches.  In his notice of disagreement, received in April 2002, the Veteran reported that he had headaches ever since service and that they occurred about once a month until around April 2001, when he suffered eight headaches in seven weeks.  He said that his only relief from his headaches was by applying an ice pack to his neck and staying quiet for an hour or so.  The Veteran reported that they returned to their usual frequency of once a month, but that they continued to worsen.  An enclosed private treatment record, dated in April 2001, showed that the Veteran reported a history of infrequent migraine headaches since service, but said that they were becoming more frequent, and rated them a 5/10.  

When seen by VA outpatient neurological services in December 2003, the Veteran reported that his headaches varied from one to two times a week to twice a month.  

The Veteran reported the same history of worsening headaches on a private medical report, dated in January 2004.  The report indicated that the Veteran had two types of headaches, one that was preceded by visual aura followed by headaches that last several days, and the other type, which were more frequent, were present when he woke up.  On VA examination in April 2004, the examiner indicated that the Veteran's headaches were most likely post concussion migraine headaches and opined that they were more likely than not related to rocket explosions in service.  

In January 2005, the Veteran reported that his headaches had worsened over the previous seven to eight months and occurred three to four times a month and lasted from four to seven days each time and along with his PTSD, made it impossible to look for gainful employment.  Parenthetically, the Veteran was subsequently granted a total disability rating based on individual unemployability due to his service-connected disabilities; effective from December 2004.  VA outpatient notes in December 2004 and March and July 2005, indicated that he had headaches three to four times a month and lasted from three to seven days.  On VA QTC examination in March 2006, the Veteran reported headaches once or twice a week lasting one to three days and that he stayed in bed and was unable to do anything until they resolved.  

The evidence required to warrant a grant of disability benefits does not have to be conclusive.  The question is whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Based on the totality of the medical reports of record, the Board finds that the Veteran's description of his migraine headaches more closely approximated the schedular criteria for a 50 percent evaluation, from the date of his initial claim for service connection.  

As noted above, the Veteran's reported symptoms have been consistent and unrelenting during the pendency of this appeal, and are only somewhat relieved with medication.  It stands to reason, that if the Veteran's symptoms, which have been essentially unchanged since receipt of his claim for increase, more nearly approximated the criteria for a 50 percent evaluation when examined by VA in March 2006, then it is reasonable to conclude that the severity of his disability has persisted since the date of his claim for increase.  Therefore, the doctrine of reasonable doubt will be resolved in the Veteran's favor.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

For the reasons discussed above, the Board finds that the manifestations of the Veteran's headache disorder are consistent with the schedular criteria, and there is no objective or competent medical evidence that any manifestation related to the service-connected disability is unusual or exceptional.  Inasmuch as a 50 percent evaluation is the maximum schedular rating possible for a headache disorder, and the rating criteria contemplates severe economic inadaptability, consideration of the assignment of a rating in excess of 50 percent on an extraschedular basis is not necessary.  See Thun v. Peake, 22 Vet. App. at 111; see also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  


ORDER

An increased evaluation to 50 percent for migraine headaches is granted from June 13, 2001, subject to VA laws and regulations concerning the payment of monetary benefits.  




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


